DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 10/17/2019 are acknowledged.  Claims 1-32 are cancelled.  Claims 33-42 are new.
Prosecution on the merits commences for claims 33-42.

PRIORITY
The instant application, filed 10/17/2019 is a CONTINUATION of US Application No. 15/031,671, filed 4/22/2016 (abandoned), which is a 371 of PCT/US2014/061814 filed 10/22/2014, which claims priority to US Provisional Application No. 61/895,088, filed 10/24/2013 and US Provisional Application NO. 61/894,274, filed 10/22/2013.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional Application No. 61/895,088, filed 10/24/2013 and US Provisional Application No. 61/894,274, filed 10/22/2013, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Pending claims 34-42 are directed to methods utilizing a peptide comprising the sequence WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28).  However, neither 61/895,088 nor 61/894,274 priority documents teach or suggest this sequence.
Claims 33-35 are given the priority date of 10/22/2013.
Claims 34-42 are given the priority date of 10/22/2014, the date of filing of parental PCT/US2014/061814.

SPECIFICATION
The disclosure is objected to because of the following informalities: 
The specification is objected to because paragraphs [0042], [0207], [0208], [0241], [0256] and [0259] refer to colors in the figures (according to the published specification).  However, the Drawings of record are not in color.
Appropriate correction is required.


SEQUENCE COMPLIANCE
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because sequences are set forth in the published specification at paragraphs [0003], [0081], [0086], [0089], [0196]-[0198], [0215], [0216], [0236], [0245], [0252] and Table 5 lack sequence identifiers. If the sequences are already present in the sequence listing, it would be remedial to amend the specification to include the appropriate sequence identifiers. Applicants are required to comply with all of the requirements of 37 CFR 1.821 - 1.825.
Any response to this office action that fails to meet all of these requirements will be considered non-responsive. The nature of the noncompliance with the requirements of 37 C.F.R. 1.821 through 1.825 did not preclude the examination of the application on the merits, the results of which are communicated below.
Appropriate correction is required.

DRAWINGS
The Drawings filed 5/26/2020 are objected to because the nucleic acid and/or amino acid sequences within FIGs 17C and 17D, are not associated with a sequence identifier (a SEQ ID NO) in either the figure or the figure legend.  All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing. MPEP 2422.02 requires, "that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier ("SEQ ID NO:X') must be used, either in the drawing or in the Brief Description of the Drawings." See MPEP § 2421-2422. Applicant must amend the Drawings or the brief description of the Drawings in the specification in response to this office action and must confirm that all sequences within the FIGs are in fact included in the sequence listing.

CLAIMS
Independent claim 33 is directed to 
A peptide comprising the amino acid sequence R-I-K-P (SEQ ID NO: 11), wherein the peptide has a length of up to 20 amino acids, and wherein the peptide is not any of SEQ ID NO:1 through SEQ ID NO: 4.

Independent claims 37 and 40 are directed to methods of using a PIF receptor to identify compounds which bind the receptor, or agonists of PIF.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-34 and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2005/040196, of record, cited on Applicant’s IDS dated 4/28/2021.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and (a)(2). However, the publication date of WO ‘196 exceeds the 1 year grace period afforded by 37 CFR 1.130 and cannot be overcome by any Declarations (see MPEP § 717.02.)
With regard to claims 33-34, WO ‘196 discloses peptide MVIRKPGSANKPSDD (SEQ ID NO: 1 therein) which meets the limitations of claims 33-34, wherein SEQ ID NO: 1 of WO ‘196 is a peptide comprising R-I-K-P, is up to 20 amino acids in length, comprises the sequence X1X2RIPKX3X4X5X6X7X8X9X10X11 (wherein X6-X11 are optional, and X1-X11 are any amino acid), and is not any of MVRIKPGSA, MVRIKPGSANKPS, MVRIKPGSNKPSDD or MVRIKPSANKPSD.  See Table 1.
With regard to claim 36, WO ‘196 discloses the peptide is formulated as patch or pill or injection for administration to a patient (paragraph [0053]), which reads on a pharmaceutically acceptable excipient, absent evidence to the contrary. 

Claim(s) 33-34 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent Application Publication No. 2005/0064520, of record, cited on Applicant’s IDS dated 4/28/2021.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and (a)(2). However, the publication date of the ‘250 Application exceeds the 1 year grace period afforded by 37 CFR 1.130 and cannot be overcome by any Declarations (see MPEP § 717.02.)
With regard to claims 33-34, the ‘520 Application discloses peptide MVIRKPGSANKPSDD (SEQ ID NO: 4 therein) which meets the limitations of claims 33-34, wherein SEQ ID NO: 4 of the ‘250 Application is a peptide comprising R-I-K-P, is up to 20 amino acids in length, comprises the sequence X1X2RIPKX3X4X5X6X7X8X9X10X11 (wherein X6-X11 are optional, and X1-X11 are any amino acid), and is not any of MVRIKPGSA, MVRIKPGSANKPS, MVRIKPGSNKPSDD or MVRIKPSANKPSD.  See Table II.

Claim(s) 33-34 and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent Application Publication No. 2008/0003178, of record, cited on Applicant’s IDS dated 4/28/2021.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and (a)(2). However, the publication date of the ‘178 Application exceeds the 1 year grace period afforded by 37 CFR 1.130 and cannot be overcome by any Declarations (see MPEP § 717.02.)
With regard to claims 33-34, the ‘178 Application discloses peptide MVIRKPGSANKPSDD (SEQ ID NO: 1 therein) which meets the limitations of claims 33-34, wherein SEQ ID NO: 1 of the ‘178 Application is a peptide comprising R-I-K-P, is up to 20 amino acids in length, comprises the sequence X1X2RIPKX3X4X5X6X7X8X9X10X11 (wherein X6-X11 are optional, and X1-X11 are any amino acid), and is not any of MVRIKPGSA, MVRIKPGSANKPS, MVRIKPGSNKPSDD or MVRIKPSANKPSD.  See Table 1.
With regard to claim 36, the ‘178 Application discloses the peptide is formulated as patch or pill or injection for administration to a patient (paragraph [0078]), which reads on a pharmaceutically acceptable excipient, absent evidence to the contrary. 

Claim(s) 33-34 and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent Application Publication No. 2011/0112016, of record, cited on Applicant’s IDS dated 4/28/2021.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and (a)(2). However, the publication date of the ‘016 Application exceeds the 1 year grace period afforded by 37 CFR 1.130 and cannot be overcome by any Declarations (see MPEP § 717.02.)
With regard to claims 33-34, the ‘016 Application discloses peptide MVIRKPGSANKPSDD (SEQ ID NO: 1 therein) which meets the limitations of claims 33-34, wherein SEQ ID NO: 1 of the ‘016 Application is a peptide comprising R-I-K-P, is up to 20 amino acids in length, comprises the sequence X1X2RIPKX3X4X5X6X7X8X9X10X11 (wherein X6-X11 are optional, and X1-X11 are any amino acid), and is not any of MVRIKPGSA, MVRIKPGSANKPS, MVRIKPGSNKPSDD or MVRIKPSANKPSD.  See Table 1.
With regard to claim 36, the ‘016 Application discloses the peptide is formulated as patch or pill or injection for administration to a patient (paragraphs [0075]-[0076]), which reads on a pharmaceutically acceptable excipient, absent evidence to the contrary. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/040196, of record, cited on Applicant’s IDS dated 4/28/2021, as applied to claims 33-34 and 36 above, and further in view of US Patent No. 6,171,820 to Short.  Claim 35 is directed to an embodiment wherein the peptide is MX1RIKPX2X3A (SEQ ID NO: 30), wherein X1, X2, and X3 are independently any amino acid, provided that said peptide is not MVRIKPGSA (SEQ ID NO:1).
The disclosure of WO ‘196 is applied as in the 102 rejection above, the content of which is incorporated herein in its entirety.  The WO ‘196 document teaches an RIKP peptide according to claims 33 and 34 (Table 1 therein), wherein the RIKP peptide is not any of SEQ ID NOS: 1-4.
With regard to 35, the WO’196 teaches additional RIKP peptides include MVRIKPGSA (SEQ ID NO: 4 and SEQ ID NO: 16 therein).  WO’196 teaches, “It is also contemplated that substitutions of amino acids in the peptide sequence of these PIFs can be made and used as would be known to those skilled in the art in the practice of various embodiments of the present invention” (paragraph [0063]).  Thus, the WO ‘196 suggests making amino acid substitutions in any peptide therein, at any position.
However, the WO’196 does not teach that the valine, glycine or serine of MVRIKPGSA PIF peptide are substituted with any amino acid, according to claim 35.
Short teaches a method of saturation mutagenesis, wherein a protein is mutated at a single position, wherein at each single position the 19 possible amino acid are substituted (Abstract).  Short teaches the method can be applied to every amino acid in the protein (column 5, 13-34).  Short teaches the method allows for determining the function of the native peptide, as well as the function of the result of introducing any mutation (column 5, lines 54 – 65).
It would have been obvious to mutate any one of the amino acids of the PIF peptides of WO’196 according to the method of Short to arrive at the claimed invention to arrive at XVRIKPGSA, MXRIKPGSA, MVXIKPGSA, MVRXKPGSA, MVRIXPGSA, XVRIKXGSA, XVRIKPXSA, XVRIKPGXA, XVRIKPGSX.  A skilled artisan would have been motivated to mutate each individual residue of the MVRIKPGSA PIF peptide because WO’196 discloses any of the PIF variants can be generated with amino acid substitutions, and Short discloses by substituting the other 19 amino acids in each residue, at each position, the skilled artisan would identify the function of the native and substituted amino acids.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because mutating a peptide at each position was known in the art at the time of the invention.

Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0003178, of record, cited on Applicant’s IDS dated 4/28/2021, as applied to claims 33-34 and 36 above, and further in view of US Patent No. 6,171,820 to Short.  Claim 35 is directed to an embodiment wherein the peptide is MX1RIKPX2X3A (SEQ ID NO: 30), wherein X1, X2, and X3 are independently any amino acid, provided that said peptide is not MVRIKPGSA (SEQ ID NO:1).
The disclosure of the ‘178 Application is applied as in the 102 rejection above, the content of which is incorporated herein in its entirety.  The ‘178 Application teaches an RIKP peptide according to claims 33 and 34 (Table 1 therein), wherein the RIKP peptide is not any of SEQ ID NOS: 1-4.
With regard to 35, the ‘178 Application teaches additional RIKP peptides include MVRIKPGSA (SEQ ID NO: 4 and SEQ ID NO: 16 therein).  The ‘178 Application teaches, “It is also contemplated that substitutions of amino acids in the peptide sequence of these PIFs can be made and used as would be known to those skilled in the art in the practice of various embodiments of the present invention” (paragraph [0087]).  Thus, the ‘178 Application suggests making amino acid substitutions in any peptide therein, at any position.
However, the ‘178 Application does not teach that the valine, glycine or serine of MVRIKPGSA PIF peptide are substituted with any amino acid, according to claim 35.
Short teaches a method of saturation mutagenesis, wherein a protein is mutated at a single position, wherein at each single position the 19 possible amino acid are substituted (Abstract).  Short teaches the method can be applied to every amino acid in the protein (column 5, 13-34).  Short teaches the method allows for determining the function of the native peptide, as well as the function of the result of introducing any mutation (column 5, lines 54 – 65).
It would have been obvious to mutate any one of the amino acids of the PIF peptides of the ‘178 Application according to the method of Short to arrive at the claimed invention to arrive at XVRIKPGSA, MXRIKPGSA, MVXIKPGSA, MVRXKPGSA, MVRIXPGSA, XVRIKXGSA, XVRIKPXSA, XVRIKPGXA, XVRIKPGSX.  A skilled artisan would have been motivated to mutate each individual residue of the MVRIKPGSA PIF peptide because the ‘178 Application discloses any of the PIF variants can be generated with amino acid substitutions, and Short discloses by substituting the other 19 amino acids in each residue, at each position, the skilled artisan would identify the function of the native and substituted amino acids.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because mutating a peptide at each position was known in the art at the time of the invention.

Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2011/0112016, of record, cited on Applicant’s IDS dated 4/28/2021, as applied to claims 33-34 and 36 above, and further in view of US Patent No. 6,171,820 to Short.  Claim 35 is directed to an embodiment wherein the peptide is MX1RIKPX2X3A (SEQ ID NO: 30), wherein X1, X2, and X3 are independently any amino acid, provided that said peptide is not MVRIKPGSA (SEQ ID NO:1).
The disclosure of the ‘016 Application is applied as in the 102 rejection above, the content of which is incorporated herein in its entirety.  The ‘016 Application teaches an RIKP peptide according to claims 33 and 34 (Table 1 therein), wherein the RIKP peptide is not any of SEQ ID NOS: 1-4.
With regard to 35, the ‘016 Application teaches additional RIKP peptides include MVRIKPGSA (SEQ ID NO: 4 and SEQ ID NO: 16 therein).  The ‘016 Application teaches the peptide sequence of the PIFs can comprise amino acid substitutions (paragraphs [0046]-[0049]).  Thus, the ‘016 Application suggests making amino acid substitutions in any peptide therein, at any position.
However, the ‘016 Application does not teach that the valine, glycine or serine of MVRIKPGSA PIF peptide are substituted with any amino acid, according to claim 35.
Short teaches a method of saturation mutagenesis, wherein a protein is mutated at a single position, wherein at each single position the 19 possible amino acid are substituted (Abstract).  Short teaches the method can be applied to every amino acid in the protein (column 5, 13-34).  Short teaches the method allows for determining the function of the native peptide, as well as the function of the result of introducing any mutation (column 5, lines 54 – 65).
It would have been obvious to mutate any one of the amino acids of the PIF peptides of the ‘016 Application according to the method of Short to arrive at the claimed invention to arrive at XVRIKPGSA, MXRIKPGSA, MVXIKPGSA, MVRXKPGSA, MVRIXPGSA, XVRIKXGSA, XVRIKPXSA, XVRIKPGXA, XVRIKPGSX.  A skilled artisan would have been motivated to mutate each individual residue of the MVRIKPGSA PIF peptide because the ‘016 Application discloses any of the PIF variants can be generated with amino acid substitutions, and Short discloses by substituting the other 19 amino acids in each residue, at each position, the skilled artisan would identify the function of the native and substituted amino acids.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because mutating a peptide at each position was known in the art at the time of the invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites:







    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale











However, the claim is indefinite for at least the following reasons:
Claim 37 appears to be drawn to some sort of competitive-binding assay, but the limitations are sufficiently confusing that the person of ordinary skill in the art would not have been reasonably apprised of the claim’s metes and bounds. 
At the outset, it is unclear whether “WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28)” is the sequence of a receptor or of its ligand. Conventionally in this art, in the terminology of “a receptor of ____” and “a ____ receptor,” the blank space typically refers to the ligand for the receptor. As such, the plain language of the claim suggests that that “WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28)” is the ligand for “the WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28) receptor.” The specification, however, refers to “WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28)” as being an active site within a receptor for PIF (paragraph 3, e.g.), so the term “a WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28) receptor” may actually refer to “a PIF receptor containing the sequence “WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28).” 
Claim 37 is further drawn to a method of identifying a compound that binds to “a linearized representation of the active site of” some receptor. It is unclear whether applicants are literally claiming that the compound binds to a linear form of the sequenced polypeptide (i.e., a linear polypeptide with no secondary or tertiary structure) or whether they intend for the compound to bind to an “active site” with some linearized representation. It may also be that applicants mean to refer a receptor that binds SEQ ID NO:28. The claim is not even clear about whether “WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28)” is the linearized representation to which the screened compound binds. 
Furthermore, steps (b) and (c) refer to a peptide that binds the receptor, but the steps do not specify that it binds the receptor’s “active site.” It is therefore unclear how an observed decrease in general binding in step (c) would equate to a conclusion about the compound’s ability to bind the “active site” of the receptor.

Claim 40 recites:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale







However, the claim is indefinite for at least the following reasons:
Claim 40 appears to be drawn to some sort of activation assay to identify an agonist of PIF expression, but the limitations are sufficiently confusing that the person of ordinary skill in the art would not have been reasonably apprised of the claim’s metes and bounds. 
At the outset, it is unclear whether “WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28)” is the sequence of a receptor or of its ligand. Conventionally in this art, in the terminology of “a receptor of ____” and “a ____ receptor,” the blank space typically refers to the ligand for the receptor. As such, the plain language of the claim suggests that that “WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28)” is the ligand for “the WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28) receptor.” The specification, however, refers to “WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28)” as being an active site within a receptor for PIF (paragraph 3, e.g.), so the term “a WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28) receptor” may actually refer to “a PIF receptor containing the sequence “WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28).” 
Further, the claim requires that the agonist is determined when a test compound causes a receptor to have increased “activity.”  However, the relationship between the test compound, the receptor and their relationship to “PIF expression” is unclear.  It is unclear whether the test compound binding the receptor is sufficient to read on increased activity?  The “activity” of the receptor is not defined in the claims or the specification.  It is not clear how “increased activity” is indicative “PIF expression?” It is therefore unclear how an observed increase in a non-defined activity would equate to a conclusion about the compound’s ability to act as an agonist of PIF expression.
Claims 38-39 and 41-42 are included in the rejection because they depend from rejected claims.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 37 is subject to two interpretations: one in which the receptor contains the sequence WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28) and another in which the receptor binds a ligand with the sequence WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28). For simplicity, the examiner will refer to “WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28)” as “the claimed sequence” within this rejection.  It is noted that the specification teaches that SEQ ID NO:28 is a genus of PIF receptors based on the alignment of known PIF binding proteins which generated a consensus sequence using PepSite 2 server, Smith-Waterman algorithm, Match-Maker algorithm, and MUSCLE algorithm (Paragraphs [0257], FIGS 17C, 17D).  
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. (Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.)
Written Description for claimed genus may be satisfied through sufficient description of a representative number of species. Thus, whether the representative number of species disclose satisfies the Written Description requirement is an inverse function of the skill and knowledge in the art; depends on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus; and generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (See Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).
Specification/Working Examples
As stated above, the claimed sequence represents a large genus of PIF receptors based on the alignment of known PIF binding proteins which generated a consensus sequence using PepSite 2 server, Smith-Waterman algorithm, Match-Maker algorithm, and MUSCLE algorithm (Paragraphs [0257], FIGS 17C, 17D), wherein X1-X7 can be any amino acid. The specification does not provide a structure for the receptor beyond a 15-aa active site – thus it is not known how large of a protein may comprise “the claimed sequence”.  It does not appear that any receptor according to “the claimed sequence” was generated in vitro or in vivo, but only appears to be tested in silico (paragraphs [0258]-[0259], Example 2).  Thus, there does not appear to be any working examples that are encompassed by “the claimed sequence” which are tested in a wet laboratory setting.
The art is unpredictable
There is no art which shows usage of the claimed sequence.  The field of PIF binding partners was unpredictable as of applicants’ desired effective filing dates, and it remains so. In 2010, just before the earliest possible effective filing date of the application, skilled artisans were investigating the effects of PIF on embryonic cells (see Paidas et al, A Genomic and Proteomic Investigation of the Impact of Preimplantation Factor on Human Decidual Cells.  American Journal of Obstetrics and Gynecology, 2010.  202(5):459.e1-459.e8, of record, cited on Applicant’s IDS dated 4/28/2021), but they had not identified any protein that binds to PIF. They understood that PIF bound to certain cells (see Barnea, et al. PreImplantation Factor (PIF) Orchestrates Systemic Antiinflammatory Response by Immune Cells: Effect on Peripheral Blood Mononuclear Cells.  American Journal of Obstetrics and Gynecology, 2012. 207(3):313e1-313e11, of record, cited on Applicant’s IDS dated 4/28/2021) but had not identified the receptor for PIF on those cells.
As time has passed, the art remained unpredictable. Barnea, writing in 2014, found that the binding partners of PIF were still unknown after Applicants’ earliest claimed effective filing date: “While detailed studies in the decidua and on systemic immunity have already identified mechanisms involved in PIF's targeted action, no such information is available on the identity of the specific binding sites of PIF in the embryo.” See, Barnea et al., Insight into PreImplantation Factor (PIF*) Mechanism for Embryo Protection and Development: Target Oxidative Stress and Protein Misfolding (PDI and HSP) Through Essential RIPK Binding Site.  PLOS One, 2014, 9(7):e100263, of record, cited on Applicant’s IDS dated 4/28/2021, at second paragraph of introduction.  A year later, Barnea, 2015 refers to “uptake” of PIF by certain embryonic cells and structures, but no receptor protein is proposed (see, Barnea et al., Immune Regulatory and Neuroprotective Properties of Preimplantation Factor: From Newborn to Adult.  Pharmacology & Therapeutics, 2015. 156:10-25, of record, cited on Applicant’s IDS dated 4/28/2021).  Even in 2021, years after the actual filing date of this application, skilled artisans had not identified the protein that binds PIF on cells. See, Dos Santos et al., PreImplantation Factor Modulates Trophoblastic Invasion Throughout the Decidualization of Human Endometrial Stromal Cells. Reproductive Biology and Endocrinology, 2021.  19:96, 11 pages, discussing PIF’s effects “at the fetal-maternal interface” generally. Dos Santos identifies certain signaling pathways that mediate PIF action, for example MAPK and JAK-STAT, but does not identify the protein bound by PIF on the cell surface. 
In addition, as mentioned above, the claimed sequence is a sequence generated en silico based off of computer algorithms.  However, it is well established that computer generated docking models require testing, and that different models can give entirely different results (see, Lowe, Derek.  Not AlphaFold’s Fault [online]. Posted September 7, 2022.  Retrieved from the internet: https://www.science.org/content/blog-post/not-alphafold-s-fault on 9/20/2022.)
Regarding the interpretation in which the receptor contains “the claimed sequence” in the active site, the person of ordinary skill in the art would not have concluded that Applicants possessed the claimed invention. First, Applicants have not demonstrated possession of the entire receptor as iterated above. The specification does not provide a structure for the receptor beyond a 15-aa active site. Further, skilled artisans had not identified a PIF-binding protein even after the application’s potential effective filing dates, as shown by the prior and contemporaneous art cited above.  Thus, there is no structure-function relationship of “the claimed sequence” which would lead the person of ordinary skill in the art to immediately envisaged a receptor containing that site.
Likewise, regarding the interpretation in which the receptor binds “the claimed sequence”, the person of ordinary skill in the art would not have concluded that Applicants possessed the claimed invention because there is absolutely no structure provided in the original disclosure for such a receptor.
Regardless of how “the claimed sequence” receptor is interpreted, the skilled artisan could likewise not have immediately envisaged the structure of a “cognate ligand” for that receptor. Applicants provide no specialized definition for this term—indeed, the specification mentions it only twice—and so it must be interpreted according to its plain definition. The art’s understanding of “cognate ligands is that they are small molecules that bind to proteins; cognate ligands are necessary for protein activity (see Bashton et al, Cognate Ligand Domain Mapping for Enzymes. Journal of Molecular Biology, 2006. 364:836-852). Bashton, working before the effective filing date of the invention, explain that many known ligands at the time were not cognate ligands. “Currently, many of the ligands present in structures in the wwPDB5 are not the cognate ligands” at page 837. Furthermore, the art was unable to predict the structure of a protein’s cognate ligand even when the protein’s structure is known; discovery of cognate ligands was a protein-by-protein process. See, Hsueh et al, Discovery of Polypeptide Ligand-Receptor Pairs Based on Their Co-Evolution. The FASEB Journal, 2020. 34:8824-8832, describing the identification of relaxin and INSL3 as cognate ligands for LGR7 and LGR8, respectively, each in a different cited reference and line of investigation. Applicants have not described “the claimed sequence” receptor, much less carried out the investigations necessary to identify the cognate ligand of that receptor, and so the person of ordinary skill in the art could not have immediately envisaged the structure of the cognate ligand.
Similarly, claim 37 refers generally to a “peptide” that binds to “the claimed sequence” receptor but whose binding is disrupted by the presence of a test compound under certain conditions. Again, the receptor has not been described, and so neither has any peptide that binds it—in the active site or otherwise. If one considers the embodiment in which the peptide is PIF and the receptor is a protein with the claimed sequence in the active site, Applicants have still not demonstrated possession of the conditions wherein PIF binds “the claimed sequence” in the active site. 
Regarding claims 38 and 39, just as the starting materials for the method are not described, the person of ordinary skill in the art could not possibly have envisaged which compounds disturb peptide-receptor binding in claim 37’s assay. The structure of those compounds is not limited at all, and so the skilled artisan would not have acknowledged that Applicants possessed any compounds that are identified by a method that Applicants did not possess. 

Claim 40 is similarly rejected.  Claim 40 requires wherein increased activity of a WX1WX2X3X4REWFX5X6X7W (SEQ ID NO:28) receptor following contact with “a test compound” is indicative of PIF expression.  As stated above, the claimed sequence represents a large genus of PIF receptors based on the alignment of known PIF binding proteins which generated a consensus sequence using PepSite 2 server, Smith-Waterman algorithm, Match-Maker algorithm, and MUSCLE algorithm (Paragraphs [0257], FIGS 17C, 17D), wherein X1-X7 can be any amino acid. The specification does not provide a structure for the receptor beyond a 15-aa active site – thus it is not known how large of a protein may comprise “the claimed sequence”.  It does not appear that any receptor according to “the claimed sequence” was generated in vitro or in vivo, but only appears to be tested in silico (paragraphs [0258]-[0259], Example 2).  Thus, there does not appear to be any working examples that are encompassed by “the claimed sequence” which are tested in a wet laboratory setting.
Paragraphs [0266]-[0271] investigate PIF peptide exposure to various cells, and shows upregulation or down regulation of downstream target expression.  However, none of these sections 1) use the claimed sequence, or 2) show increased in PIF expression.  The specification does not make clear how an increase in activity of the claimed sequence following exposure to a test compound is indicative of agonistic function of PIF. 


The art is unpredictable
There is no art which shows usage of the claimed sequence.  As stated above, the art did not conclusively show native PIF receptors were known, (see Paidas et al, 2010, Barnea, et al. 2012, and Barnea, 2014 cited above).  Thus, there is no art to teach a structure-function relationship existed such that an increase of a known PIF receptor activity is indicative of increased PIF expression/agonistic of PIF as claimed.  Further, the art teaches docking models generated en silico from computer models is unpredictable and require testing (Lowe, 2022 cited above).
Because the claimed receptor has not been described, and so neither has any test compound that increased its activity, the person of ordinary skill in the art could not have immediately envisaged the structure of the receptor or the test compound or an agonist.
Regarding claims 41 and 42, just as the starting materials for the method are not described, the person of ordinary skill in the art could not possibly have envisaged which compounds are capable of the claimed agonistic function. The structure of those compounds is not limited at all, and so the skilled artisan would not have acknowledged that Applicants possessed any compounds that are identified by a method that Applicants did not possess. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633